DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

This present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  

Response to Amendment

The Amendment filed 21 September 2021 has been entered.  The following is a FINAL Office action in reply to the Amendments and Arguments.  

No claims have been amended, 
Claim 21 has been added, and 
Claims 1-21 are currently pending.

Information Disclosure Statement

The information disclosure statement(s) (IDS) submitted on 03/21/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.  


Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969). 
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).  

Claims 1-21 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims of US Patent No. 10,552,858.  Although the claims at issue are not identical, they are not patentably distinct from each other because the claims are directed to the same subject matter, perform the equivalent functions and a person of ordinary skill in the art would not be free to practice one of the claimed inventions without infringing upon the other.  The claims of the US Patent No. 10,552,858 detail determining the same user in different computer systems via Personally Identifiable Information (PII), while the invention of the invention in this case does not specify PII.  

Response to Arguments

Applicant arguments regarding 101 have merit.
The claims are a computer-implemented method, for delivering coupon integrated into an email when the email is opened and then delivering different coupons to be integrated into the same email if the email is re-opened at a later time past a threshold that is proportional to a frequency with which the email server sends email messages.  Hence the claims are directed to a process and/or machine (Step 1).  Although rooted in computer technology and potentially not directed to an abstract idea (Step 2A, Prong 1), one could argue, the claimed invention is organizing Human Activity where it is commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations).  Assuming arguendo that the claims are an abstract idea performed on generic computer equipment the claims create an “Integration into a practical application” by determining one or more identifiable information types that overlap between a first user space and a second user space, and specifying other identifiable information types from the identifiable information types, Applicant's claim 1 provides a specific solution to the problem of balancing accuracy with respect to the two user spaces and maintaining anonymity between the two user spaces. As such, claim 1 provides a specific practical application in this realm.  Therefore that requires an additional element or a combination of additional elements in the claim to apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the exception, under Step 2A, Prong 2, so the combination of elements make the claims Patent Eligible under 35 USC § 101.  

Applicant arguments regarding novelty have merit.
The cited prior do not disclose or suggest the claim 1 features of “receiving [a] first set of hash values [that] are generated from a hash function applied to first information that identifies users associated with the set of first user identifiers and second set while marinating anonymity.  

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael W Schmucker whose telephone number is (571) 272-5044 and fax number is (571) 273-5044.  The examiner can normally be reached on Monday - Thursday, 8am-6pm, and Friday, 8am - 12pm.  
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hajime S. Rojas can be reached on (571) 270-5491.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.  



/Michael W Schmucker/
Primary Examiner, Art Unit 3681